ITEMID: 001-114154
LANGUAGEISOCODE: ENG
RESPONDENT: GEO
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: KOKHREIDZE v. GEORGIA AND RAMISHVILI v. GEORGIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ján Šikuta;Josep Casadevall;Luis López Guerra;Nona Tsotsoria
TEXT: 1. The applicant in the first case, Mr David Kokhreidze (“the first applicant”), was born in 1961. The applicant in the second case, Mr Shalva Ramishvili (“the second applicant”), was born in 1971. Both applicants are Georgian nationals, currently live in Tbilisi and were represented before the Court by Mrs Lia Mukhashavria and Mr Vakhtang Vakhtangidze, lawyers practising in Georgia.
3. On 29 March 2006 the Tbilisi City Court convicted the applicants, who were co-founders of and shareholders in a private media company, of conspiracy to commit extortion. The first applicant was sentenced to three years and the second applicant to four years in prison (for more details concerning the criminal proceedings, see Ramishvili and Kokhreidze v. Georgia, no. 1704/06, §§ 9-42, 27 January 2009).
4. On 30 June 2006 the Tbilisi Appeal Court upheld the conviction.
5. On 16 October 2006 the Supreme Court of Georgia, sitting privately, declared the applicants’ appeal against the conviction on points of law inadmissible on the ground that it lacked significant legal content. The criminal proceedings were thus finally terminated.
6. As submitted by the applicants and confirmed by a postal receipt, the final decision of 16 October 2006 was served on them in Rustavi no. 2 Prison, where they were serving their sentences at that time, on 1 November 2006.
7. On 16 April 2007 application forms were lodged with the Court on behalf of the applicants. The forms were signed only by the applicants’ representatives and did not include authority forms issued by the applicants for their representation before the Court.
8. On 23 April 2007 as regards the first applicant’s case, and on 30 May 2007 as regards the second applicant’s case, the Court, using a standard form of preliminary correspondence, brought the representatives’ attention to the fact that the applications could not be considered to be complete, as they had neither been signed by the applicants in person nor supplemented by authority forms issued by them. The Court invited the representatives to submit the missing authority forms without undue delay, on pain of leaving their cases without examination.
9. On 4 June 2007 the representatives submitted an authority form signed by the second applicant, Mr Ramishvili. The accompanying letter did not contain any explanation for the delay.
10. With respect to the first applicant’s case, on 4 July 2007 the Court sent a second reminder to the representatives that the registration of the application could not be proceeded with in the absence of an authority form issued by the applicant. In reply, by a letter of 24 July 2007, the representatives finally submitted an authority form signed by Mr Kokhreidze. No explanation for that delay was given either.
